IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 


NO. 3-92-217-CR


THE STATE OF TEXAS,


	APPELLANT

vs.


WALTER LEWIS FUGETT,

	APPELLEE

 

FROM THE DISTRICT COURT OF COMAL COUNTY, 22ND JUDICIAL DISTRICT

NO. CR91-386, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING
 


PER CURIAM


	The State appeals from an order of the trial court granting appellee's motion for
new trial.  
	The State has filed a motion to withdraw the appeal.  No decision of this Court has
been delivered.  The motion is granted and the appeal is dismissed.  See Tex. R. App. P. 59(b).


[Before Chief Justice Carroll, Justices Jones and Kidd]
Dismissed On State's Motion
Filed:  November 18, 1992
[Do Not Publish]